Citation Nr: 1229751	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  02-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a chronic lung disorder, to include chronic obstructive pulmonary disease and sarcoidosis.

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability, prior to October 24, 2011.

3.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability, beginning on October 24, 2011.



REPRESENTATION

Veteran represented by:	John W. Feuchtenberger, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1977 to November 1987.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from August 2001 rating decisions by the RO.

The Board remanded the case to the RO in May 2003, December 2003, July 2008, March 2009, and April 2012 for additional development of the record. 

In June 2003, the Veteran testified at a hearing held before a Veterans Law Judge who is no longer a Member of the Board. He subsequently testified at a hearing held at the RO in November 2008 and at a hearing via videoconference in December 2011 before the undersigned Veterans Law Judge. The transcripts of the hearings are associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of service connection for a chronic respiratory disorder and entitlement to TDIU rating prior to October 24, 2011 are being remanded to the RO.


FINDINGS OF FACT

1.  In a May 2012 rating decision, the RO assigned a 100 percent rating effective on October 24, 2011, for the service-connected coronary artery disease.

2.  Beginning on October 24, 2011, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim for a TDIU rating.  


CONCLUSION OF LAW

As the claim for a TDIU rating for the period of the appeal beginning on October 24, 2011 has become moot by virtue of the May 2012 rating decision, which assigned a 100 percent schedular rating for the service-connected coronary artery disease, there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

As will be explained, the issue of entitlement to a TDIU rating has become moot because the Board has granted a 100 percent schedular rating for the service-connected coronary artery disease, effective on October 24, 2011. 

Therefore, regardless of whether or not VA complied with its duty to assist the claimant, any failure in that duty is harmless error. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).


TDIU

The RO assigned a 100 percent evaluation for the service-connected coronary artery disease beginning on October 24, 2011.  A 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. See Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  If VA has found a Veteran to be totally disabled as a result of a particular service-connected disability pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU rating moot where 100 percent schedular rating was awarded for the same period). 

Thus, as the issue of a TDIU rating effective on October 24, 2011 is rendered mood, the appeal to this extent is dismissed. 


ORDER

The appeal as to the claim of entitlement to a TDIU rating beginning on October 24, 2011, is dismissed.


REMAND

The purpose of this remand is to determine whether the Veteran has a respiratory disorder, to include COPD and sarcoidosis, as a result of service or as secondary to a service-connected pneumothorax.  

A remand is also necessary to determine whether the Veteran was entitled to TDIU prior to October 24, 2011.  

The Veteran contends that he has respiratory disorders, to include COPD and sarcoidosis, as a result of service.  

The service treatment records show that a January 1984 Physical Profile report stated that the Veteran "should not be in a work environment with chemical fumes."  The Veteran was diagnosed with asthma in August 1984.  In May 1985, he had a pneumothorax after left upper lobe pneumonia and an upper respiratory infection.  The Veteran is service connected for this disorder.

A January 1987 record shows the Veteran had a moderate degree of restriction in the volume excusion of the lung.  The results of contemporaneous testing were compatible with acute hyperventilation.

Post-service treatment records show a diagnosis of sarcoidosis in January 1990.  Subsequent treatment records show a history that the Veteran was diagnosed with sarcoidosis in 1988.  

The Veteran underwent a VA examination in February 1996 and reported having shortness of breath and restricted respiration.  The examiner noted a relevant medical history including a collapsed left lung; pneumoid, left lung; hypertension; COPD; exogenous obesity; cigarette abuse; and history of sarcoidosis.  No opinion was offered. 
 
At a VA examination in January 2000, the examiner noted diagnoses of COPD and sarcoidosis, diagnosed in 1988.  The Veteran reported shortness of breath since service.  No diagnosis or opinion was offered in this examination report. 

The Veteran underwent a VA examination in May 2001.  The examiner opined that the Veteran's restrictive lung disease was more likely related to his tobacco abuse, sarcoidosis, and morbid obesity than it was to his service-connected pneumothorax with a history of pneumonia.  The examiner did not provide a rationale for this opinion and no opinion was offered on the etiology of his sarcoidosis.   

A VA examination was conducted in March 2008.  The examiner stated that the Veteran was diagnosed with pneumothorax with pneumonia, for which he was already service connected.  

The examination showed that both lungs were clear to auscultation and percussion without rales, rhonchi or wheezes.  Diagnostic testing showed a normal chest x-ray study.  The examiner diagnosed pneumothorax with pneumonia, resolved.  No opinion was offered.  

A March 2008 treatment record stated that the Veteran has a mild restrictive ventilator abnormality that was related to his underlying obesity.  

The Veteran submitted medical literature in support of his claim.  He contends that the article supports his contention that the service-connected pneumothorax was the first manifestation of sarcoidosis.

Although the Veteran has undergone several VA examinations, no opinion with an accompanying rationale has been offered as to whether the Veteran has a diagnosis of respiratory disorders, to include sarcoidosis and COPD, which were incurred as a result of service or are secondary to a service-connected pneumothorax.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Therefore, a remand is necessary.

The Board notes that the issue of entitlement to TDIU rating prior to October 24, 2011 is close related to the claim of service connection for a respiratory disorder, currently under consideration. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Hence, the Board will defer consideration of the issue of entitlement to a TDIU rating pending completion of the action requested hereinbelow.

Furthermore, a TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a Veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Prior to October 24, 2011, the Veteran's service-connected disabilities included those of the post-operative residuals of a medial meniscetomy of the left knee, rated as 30 percent disabling; degenerative joint disease rated based on limitation of flexion of the left knee as 10 percent disabling; traumatic arthritis rated based on limitation of extension of the left knee as 10 percent disabling; hypertension rated as 20 percent disabling; the postoperative residuals of left pneumothorax rated as 10 percent disabling; and the residual scar of the inguinal region of the right upper thigh and abdomen rated at no percent.  The Veteran's combined rating was 60 percent.  

As stated, because the service-connected left knee disability results from a common etiology, the ratings will be combined and rated together for the purpose of determining whether the Veteran has a disability rated at 40 percent.  While the combined rating for the Veteran's left knee disorders is 40 percent, he still fails to have a total combined rating of 70 percent.  Therefore, the schedular criteria for a total rating are not met.  38 C.F.R. § 4.16(a). 

The question thus presented by this appeal is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, thereby warranting referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration. 

The Veteran claims that he was unable to work due to the severity of his service-connected left knee disability.  The Veteran reported that he had stopped working full-time in 1993 due to his back disorder.  A June 2002 treatment record showed that he worked on a farm raising hogs.  

The Veteran underwent a VA examination in May 2008.  The examiner noted that the Veteran weighed 445 pounds.  In addition to his service-connected hypertension and knee disability, the Veteran had diagnoses of morbid obesity, sarcoidosis and generalized degenerative joint disease.  

The examiner opined that, due to the Veteran chronic knee disability, he could not walk, stand or sit for long periods of time.  As a result, he could not perform sedentary employment.  Carrying objects produced severe pain involving his knee causing it to give way and therefore, the Veteran cannot perform physical work either.  

The Veteran is independent with his activities of daily life, but requires help with his shoes and tying his shoelaces.  The Veteran ambulates for short distances with a cane, but otherwise uses a motorized scooter for mobility.  

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities. Persuasive evidence to the contrary is furnished by the Veteran, who has offered credible evidence as to the functional limitations associated with the disabilities in question, which are noted to be significant and far-reaching.  

Hence, there is evidence that the service-connected disabilities render him unemployable, thereby warranting referral to the Director the Compensation and Pension Service for consideration of the assignment of a TDIU rating on an extraschedular basis. 

Accordingly, these remaining matters are REMANDED to the RO for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a respiratory disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

2.  After the passage of a reasonable amount of time, the RO must take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed lung disorders.  

In examination, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. A COMPLETE RATIONALE IS REQUIRED TO ACCOMPANY ALL OPINIONS.

f. The examiner must respond to the following inquiries:

i. Does the Veteran have a diagnosis of sarcoidosis?

ii. Does the Veteran have a diagnosis of COPD?

iii. Does the Veteran have diagnoses of any other respiratory disorders?

iv. Did any of the Veteran's diagnosed respiratory disorder have its clinical onset during his period of service or related to an event or incident of that service?

v. Were any of the Veteran's diagnosed respiratory disorders caused or aggravated by his service-connected post-operative residuals of pneumothorax with history of pneumonia?

g. In responding to these inquires, the examiner must consider the entirety of the claims file, including, but not limited to:

i. The Veteran's in-service treatment records of asthma, pneumothorax and restrictive pulmonary volume.

ii. The Veteran's history of cigarette abuse.

iii. The Veteran's nonservice connected medical disorders, including morbid obesity and chronic renal failure.

iv. The medical literature submitted by the Veteran entitled "Pneumothorax as a First Manifestation of Sarcoidosis."

3.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

To the extent that the claim of service connection for a respiratory disorder is denied, the RO should take all indicated action to submit to the Director, Compensation and Pension Service, the matter of whether a TDIU rating is warranted on an extraschedular basis prior to October 24, 2011.  This must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on whether a TDIU rating should be awarded on an extraschedular basis. 

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal, to include entitlement to a TDIU rating prior to October 24, 2011 in light of all the evidence of record.  If any benefit sought appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


